     Case 3:19-cv-00608-DMS-LL Document 40 Filed 09/27/19 PageID.512 Page 1 of 5



 1 Scott P. Shaw, Bar No. 223592
      Aaron L. Renfro, Bar No. 255086
 2 CALL & JENSEN
 3 A Professional Corporation
      610 Newport Center Drive, Suite 700
 4    Newport Beach, CA 92660
      Tel: (949) 717-3000
 5    Fax: (949) 717-3100
      sshaw@calljensen.com
 6    arenfro@calljensen.com
 7
      Samuel A. Long, Jr., Pro Hac Vice
 8    Patrick B. Horne, Pro Hac Vice
      SHUMAKER, LOOP & KENDRICK, LLP
 9    101 South Tryon Street, Suite 2200
      Charlotte, NC 28280
10
      Tel: (704) 375-0057
11    Fax: (704) 332-1197
      along@shumaker.com
12    phorne@shumaker.com
13 Attorneys for Plaintiff ERMI LLC.
14
15                                       UNITED STATES DISTRICT COURT

16                                      SOUTHERN DISTRICT OF CALIFORNIA
17
18 ERMI LLC, a Georgia corporation,                        Case No.   3:19-CV-608-WQH-LL

19                      Plaintiff,                         JOINT MOTION FOR DISMISSAL

20                      vs.
                                                           Judge: Hon. Dana Sabraw
21 SPORTSTEK MEDICAL INC., a California                    Mag. Judge: Hon. Linda Lopez
22 corporation,
23                      Defendant.

24
                                                           Complaint Filed:   April 1, 2019
25                                                         Trial Date:        None Set
26
27             Plaintiff ERMI LLC (“Plaintiff”) and Defendant Sportstek Medical Inc. (“Defendant”)

28 (collectively “Parties”), by and through their counsel of record, hereby submit this Joint Motion for

      ERM01-01:2583564_1.docx:9-27-19                     -1-
                                             JOINT MOTION FOR DISMISSAL
     Case 3:19-cv-00608-DMS-LL Document 40 Filed 09/27/19 PageID.513 Page 2 of 5



 1
      Dismissal pursuant to the Court’s Order Confirming Settlement and Setting Deadline to File Joint
 2
      Motion for Dismissal dated August 23, 2019.
 3
               It is hereby jointly requested that this Court enter a dismissal with prejudice of Plaintiff’s
 4
      complaint in the above-captioned action in its entirety as to all parties pursuant to Federal Rule of
 5
      Civil Procedure 41(a)(1), with each party to bear its own respective attorneys’ fees, costs, and
 6
      expenses.
 7
 8
      Dated: September 27, 2019                     CALL & JENSEN
 9                                                  A Professional Corporation
                                                    Scott P. Shaw
10                                                  Aaron L. Renfro

11
                                                    By:/s/ Aaron L. Renfro
12                                                      Aaron L. Renfro

13                                                  Attorneys for Plaintiff EMRI LLC

14
15 Dated: September 27, 2019                        INSIGHT, PLC
                                                    A Professional Corporation
16                                                  Steven W. Ritcheson

17
                                                    By:/s/ Steven W. Ritcheson
18                                                      Steven W. Ritcheson

19                                                  Attorneys for Sportstek Medical, Inc.

20
21                                       SIGNATURE CERTIFICATION
22             I hereby certify that the content of this document is acceptable to Mr. Steven W. Ritcheson,
23 counsel for Defendant, and I have obtained Mr. Ritcheson’s authorization to affix his electronic
24 signature to this document.
25
26 Date: September 27, 2019                         By: /s/ Aaron L. Renfro
                                                        Aaron L. Renfro
27
28

      ERM01-01:2583564_1.docx:9-27-19                   -2-
                                           JOINT MOTION FOR DISMISSAL
     Case 3:19-cv-00608-DMS-LL Document 40 Filed 09/27/19 PageID.514 Page 3 of 5



 1
                                CERTIFICATE OF SERVICE
 2                               (United States District Court)
 3

 4       I am employed in the County of Orange, State of California. I am over the age of
 5 18 and not a party to the within action; my business address is 610 Newport Center
   Drive, Suite 700, Newport Beach, CA 92660.
 6

 7       On September 27, 2019, I have served the foregoing document described as
   JOINT MOTION FOR DISMISSAL on the following person(s) in the manner(s)
 8 indicated below:

 9

10                            SEE ATTACHED SERVICE LIST
11
      [ X ] (BY ELECTRONIC SERVICE) I am causing the document(s) to be served on
12    the Filing User(s) through the Court’s Electronic Filing System.
13
   [ ] (BY MAIL) I am familiar with the practice of Call & Jensen for collection and
14 processing of correspondence for mailing with the United States Postal Service.
15 Correspondence so collected and processed is deposited with the United States Postal
   Service that same day in the ordinary course of business. On this date, a copy of said
16 document was placed in a sealed envelope, with postage fully prepaid, addressed as set

17 forth herein, and such envelope was placed for collection and mailing at Call & Jensen,
   Newport Beach, California, following ordinary business practices.
18
19    [ ] (BY OVERNIGHT SERVICE) I am familiar with the practice of Call & Jensen
      for collection and processing of correspondence for delivery by overnight courier.
20    Correspondence so collected and processed is deposited in a box or other facility
21    regularly maintained by the overnight service provider the same day in the ordinary
      course of business. On this date, a copy of said document was placed in a sealed
22
      envelope designated by the overnight service provider with delivery fees paid or
23    provided for, addressed as set forth herein, and such envelope was placed for delivery
      by the overnight service provider at Call & Jensen, Newport Beach, California,
24
      following ordinary business practices.
25
   [ ] (BY FACSIMILE TRANSMISSION) On this date, at the time indicated on the
26
   transmittal sheet, I transmitted from a facsimile transmission machine, which telephone
27 number is (949) 717-3100, the document described above and a copy of this declaration
   to the person, and at the facsimile transmission telephone numbers, set forth herein.
28
   The above-described transmission was reported as complete and without error by a
     Case 3:19-cv-00608-DMS-LL Document 40 Filed 09/27/19 PageID.515 Page 4 of 5



 1 properly issued transmission report issued by the facsimile transmission machine upon
 2 which the said transmission was made immediately following the transmission.

 3 [ X ] (BY E-MAIL) I transmitted the foregoing document(s) by e-mail to the
 4 addressee(s) at the e-mail address(s) indicated.

 5

 6    [ X ] (FEDERAL) I declare that I am a member of the Bar and a registered Filing User
      for this District of the United States District Court.
 7

 8    [ ] (FEDERAL) I declare that I am employed in the offices of a member of this
      Court at whose direction the service was made.
 9

10        I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct, and that this Certificate is executed on September
11 27, 2019, at Newport Beach, California.

12

13                                               /s/ Aaron L. Renfro
14                                               Aaron L. Renfro
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Case 3:19-cv-00608-DMS-LL Document 40 Filed 09/27/19 PageID.516 Page 5 of 5



1                                     SERVICE LIST
2
  Steven W. Ritcheson                         Attorneys for Defendants
3 Insight, PLC
4 578 Washington Blvd, #503
  Marina Del Rey, CA 90292
5 Tel: 424-289-9191

6 Fax: 818-337-0383
  swritcheson@insightplc.com
7

8     Jacqueline K. Burt
      Insight, PLC
9     860 Johnson Ferry Road NE, #140-176
10    Atlanta, GA 30342
      Tel: 770-990-9982
11    Fax: 678-802-1877
12    jburt@insightplc.com
13    R. Randy Edwards
14    Cochran & Edwards
      2950 Atlanta Road, SE
15    Smyrna, Georgia 30080-3655
16    Tel: 770-435-2131
      Fax: 770-436-6877
17    randy@cochranedwardslaw.com
18
19

20

21

22

23

24

25

26

27

28
